DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed August 12, 2020 and the Information Disclosure Statement (IDS) filed August 12, 2020.

Claims 1-19 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on August 12, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/152,285, filed on October 4, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-19, claim 1 recites the limitation “a material of the base layer at an interface closer to the collector layer is the same as a material of the graded semiconductor layer at an interface closer to the base layer.”  It is unclear what is meant by a material being the same.  Is the material actually the same material (a single material is shared by the two layers).” Is the material not the same single (shared) material but are two separate materials that can include the same material such as including aluminum material?    Clarification and/or correction are required.  Claims 2-19 are rejected as they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 6,992,337 B2 to Bahl et al. (referred to hereafter as “Bahl”).

Regarding claim 1, Bahl teaches a heterojunction bipolar transistor {Figure 2, for example} comprising: a collector layer {106/110}, a base layer {108}, and an emitter layer {112} that are stacked on a substrate {102}.  Bahl teaches that the collector layer {106/110} can include a graded semiconductor layer {110; “graded electron affinity” (column 5, lines 9-10} in which an electron affinity increases from a side closer to the base layer toward a side farther from the base layer {“…the electron affinity would increase from the base to the collector” (column 6, lines 6-9)}.  Bahl also teaches that a material {gallium; column 3, line 29} of the base layer {108} at an interface closer to the collector layer is the same as a material {gallium; column 3, line 40} of the graded semiconductor layer {110} at an interface close to the base layer.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 5,631,477 to Sreit et al. (referred to hereafter as “Streit”)

Regarding claim 1, Streit teaches a heterojunction bipolar transistor {Figure 4, for example} comprising: a collector layer {20c/22c}, a base layer {44}, and an emitter layer {28c/30c} that are stacked on a substrate {12c}.  Streit teaches that the collector layer {20c/22c} includes a graded semiconductor layer {22c; “GRADED InGaAlAs” (Figure 4} in which an electron affinity increases from a side closer to the base layer toward a side farther from the base layer {“graded layer 22 has a composition of about In0.53Ga0.24Al0.23As at a surface adjacent to the collector layer 20, and is graded to have a composition of In0.53Ga0.46Al0.01As at a surface opposite to the collector layer 20” (column 4, lines 14-16)}.  A Streit material {InGaAlAs} of the base layer {44} at an interface closer to the collector layer {20c/22c} is the same as a material {InGaAlAs} of the graded semiconductor layer {22c} at an interface closer to the base layer {44}.

Regarding claim 7 (that depends from claim 1), Streit teaches an electron affinity of the base layer increases from an interface closer to the emitter layer toward the interface closer to the collector layer {the base layer 24 has been replaced with a graded-composition InGaAlAs base layer 42” and “the base layer 42 is graded from a low bandgap at the collector side of the base layer 42 to a high bandgap at the emitter side of the base layer 42 so as to create a built-in electric field in the base layer 42 that aids electron transport through the base layer” (column 5, lines 7-27}.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 5,631,477 to Streit et al. (referred to hereafter as “Streit”) in view of Bahl.
Regarding claim 2 (that depends from claim 1), Streit teaches the base layer {44} is made of InAlGaAs and the graded semiconductor layer {22c} is made of InGaAlAs .  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute AlGaAs for the Streit InAlGaAs as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  


Regarding claim 3 (that depends from claim 2), Streit teaches AlAs mixed-crystal ratio of the base layer decreases from the interface closer to the emitter layer toward the interface closer to the collector layer {“base layer 42 is graded such that the composition of the base layer 42 is about In0.53Ga0.46Al0.01 As at an interface between the base layer 42 and the graded collector layer 22b, and the composition of the base layer 42 is In0.53Ga0.24Al0.25 As at an interface between the base layer 42 and the emitter-base transition layer 28b. In this manner, the base layer 42 is graded from a low bandgap at the collector side of the base layer 42 to a high bandgap at the emitter side of the base layer 42 so as to create a built-in electric field in the base layer 42 that aids electron transport through the base layer 42” (column 5, lines 7-27}.

Regarding claim 4 (that depends from claim 2), Streit teaches that “base layer 40…has been combined with…base layer 42…to arrive at a base layer 44” (column 5, lines 29-35).  Thus, layer 40 can be more than one layer and thus have an intermediate layer.  As such, Streit teaches an intermediate layer between the base layer and the graded semiconductor layer.  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute GaAs for the Streit InAlGaAs as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  

Regarding claim 5 (that depends from claim 1), Streit teaches the base layer {44} is made of InAlGaAs and the graded semiconductor layer {22c} is made of InGaAlAs .  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute GaAs for the Streit InAlGaAs as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
  
Regarding claim 6 (that depends from claim 1), Streit teaches the base layer {44} is made of InAlGaAs and the graded semiconductor layer {22c} is made of InGaAlAs .  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute InGaAsP for the Streit InAlGaAs as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
  
Regarding claim 8 (that depends from claim 1), Streit teaches the base layer {44} is made of InAlGaAs and the graded semiconductor layer {22c} is made of InGaAlAs .  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute AlGaAs for the Streit InAlGaAs as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Streit teaches AlAs mixed-crystal ratio of the base layer decreases from the interface closer to the emitter layer toward the interface closer to the collector layer {“base layer 42 is graded such that the composition of the base layer 42 is about In0.53Ga0.46Al0.01 As at an interface between the base layer 42 and the graded collector layer 22b, and the composition of the base layer 42 is In0.53Ga0.24Al0.25 As at an interface between the base layer 42 and the emitter-base transition layer 28b. In this manner, the base layer 42 is graded from a low bandgap at the collector side of the base layer 42 to a high bandgap at the emitter side of the base layer 42 so as to create a built-in electric field in the base layer 42 that aids electron transport through the base layer 42” (column 5, lines 7-27}.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,777,669 B2 to Umemoto et al. (referred to hereafter as “Umemoto”) in view of Streit.

Regarding claim 1, Umemoto claim 1 teaches a heterojunction bipolar transistor comprising: a collector layer, a base layer, and an emitter layer that are stacked on a substrate, wherein the collector layer includes a graded semiconductor layer in which an electron affinity increases from a side closer to the base layer toward a side farther from the base layer {Claim 1; “A heterojunction bipolar transistor comprising: a collector layer, a base layer, and an emitter layer that are stacked on a substrate, wherein the collector layer includes a graded semiconductor layer in which an electron affinity increases from a side closer to the base layer toward a side farther from the base layer, an electron affinity of the base layer at an interface closer to the collector layer is equal to an electron affinity of the graded semiconductor layer at an interface closer to the base layer”}.  
Streit teaches that a  material {InGaAlAs} of the base layer {44} at an interface closer to the collector layer {20c/22c} is the same as a material {InGaAlAs} of the graded semiconductor layer {22c} at an interface closer to the base layer {44}.  It thus would have been obvious to one of ordinary skill in the art to have the Umemoto claim 1 material of the base layer at an interface closer to the collector layer be the same as a material of the graded semiconductor layer at an interface closer to the base layer as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  

Regarding claim 7 (that depends from claim 1), Umemoto claim 2  teaches an electron affinity of the base layer increases from an interface closer to the emitter layer toward the interface closer to the collector layer {“an electron affinity of the base layer increases from an interface closer to the emitter layer toward the interface closer to the collector layer”).
Regarding claim 8 (that depends from claim 1), Umemoto claim 7 teaches the base layer is made of AlGaAs, and an AlAs mixed-crystal ratio of the base layer decreases from an interface closer to the emitter layer toward the interface closer to the collector layer {“wherein the base layer is made of AlGaAs, and an AlAs mixed-crystal ratio of the base layer decreases from the interface closer to the emitter layer toward the interface closer to the collector layer”}.
Regarding claim 9 (that depends from claim 1), Umemoto claim 1 teaches the collector layer includes a first portion, which is a portion closer to the base layer, and a second portion, which is a remaining portion farther from the base layer, and a doping concentration of the first portion is lower than a doping concentration of the second portion {“the collector layer includes a first portion, which is a portion closer to the base layer, and a second portion, which is a remaining portion farther from the base layer, and a doping concentration of the first portion is lower than a doping concentration of the second portion”}.
Regarding claim 14 (that depends from claim 9), Umemoto claim 12 teaches the first portion is made of at least one semiconductor selected from the group consisting of n-type semiconductors having a doping concentration of 3.times.10.sup.15 cm.sup.-3 or less, p-type semiconductors having a doping concentration of 1.times.10.sup.15 cm.sup.-3 or less, and intrinsic semiconductors {“the first portion is made of at least one semiconductor selected from the group consisting of n-type semiconductors having a doping concentration of 3.times.10.sup.15 cm.sup.-3 or less, p-type semiconductors having a doping concentration of 1.times.10.sup.15 cm.sup.-3 or less, and intrinsic semiconductors”}.Regarding claim 15 (that depends from claim 9), Umemoto claim 13 teaches the second portion includes a third portion which is a portion closer to the first portion and a fourth portion which is a remaining portion farther from the first portion, and a doping concentration of the third portion is lower than a doping concentration of the fourth portion {“wherein the second portion includes a third portion which is a portion closer to the first portion and a fourth portion which is a remaining portion farther from the first portion, and a doping concentration of the third portion is lower than a doping concentration of the fourth portion”}.Regarding claim 16 (that depends from claim 15), Umemoto claim 14 teaches a sub-collector layer made of an n-type semiconductor, disposed on the substrate, and functioning as a path through which a current flows into the collector layer, wherein the collector layer is disposed on the sub-collector layer, and each of the doping concentrations of the first portion and the third portion is 1/10 or less of a doping concentration of the sub-collector layer {“a sub-collector layer made of an n-type semiconductor, disposed on the substrate, and functioning as a path through which a current flows into the collector layer, wherein the collector layer is disposed on the sub-collector layer, and each of the doping concentrations of the first portion and the third portion is 1/10 or less of a doping concentration of the sub-collector layer”}.Regarding claim 17 (that depends from claim 16), Umemoto claim 15 teaches the doping concentration of the fourth portion is from 0.5 times to 1.5 times the doping concentration of the sub-collector layer {“the doping concentration of the fourth portion is from 0.5 times to 1.5 times the doping concentration of the sub-collector layer”}.Regarding claim 18 (that depends from claim 9), Umemoto claim 16 teaches the second portion includes a third portion which is a portion closer to the first portion and a fourth portion which is a remaining portion farther from the first portion, and a doping concentration of the third portion is lower than a doping concentration of the fourth portion {“the second portion includes a third portion which is a portion closer to the first portion and a fourth portion which is a remaining portion farther from the first portion, and a doping concentration of the third portion is lower than a doping concentration of the fourth portion”}.Regarding claim 19 (that depends from claim 18), Umemoto claim 16 teaches a sub-collector layer made of an n-type semiconductor, disposed on the substrate, and functioning as a path through which a current flows into the collector layer, wherein the collector layer is disposed on the sub-collector layer, and each of the doping concentrations of the first portion and the third portion is 1/10 or less of a doping concentration of the sub-collector layer {“a sub-collector layer made of an n-type semiconductor, disposed on the substrate, and functioning as a path through which a current flows into the collector layer, wherein the collector layer is disposed on the sub-collector layer, and each of the doping concentrations of the first portion and the third portion is 1/10 or less of a doping concentration of the sub-collector layer”}.

Claims 2-6 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Umemoto in view of Streit and further in view of Bahl.
Regarding claim 2 (that depends from claim 1), Umemoto claim 7 teaches the base layer is made of AlGaAs. Streit shows that it was known to have the base layer {44} be made of InAlGaAs and the graded semiconductor layer {22c} is made of InGaAlAs .  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute AlGaAs for the Umemoto materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  
Regarding claim 3 (that depends from claim 2), Umemoto claim 7 teaches an AlAs mixed-crystal ratio of the base layer decreases from an interface closer to the emitter layer toward the interface closer to the collector layer {“an AlAs mixed-crystal ratio of the base layer decreases from the interface closer to the emitter layer toward the interface closer to the collector layer}.Regarding claim 4 (that depends from claim 2), Streit teaches that “base layer 40…has been combined with…base layer 42…to arrive at a base layer 44” (column 5, lines 29-35).  Thus, layer 40 can be more than one layer and thus have an intermediate layer.  As such, Streit teaches an intermediate layer between the base layer and the graded semiconductor layer.  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute GaAs with the Streit intermediate layer for the Umemoto material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  
Regarding claim 5 (that depends from claim 1), Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute GaAs and GaInAsN for the Umemoto materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Regarding claim 6 (that depends from claim 1), Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute InGaAsP for the Umemoto materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Regarding claim 10 (that depends from claim 9), Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute AlGaAs for the Umemoto materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Regarding claim 11 (that depends from claim 9), Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute GaAs and GaInAsN for the Umemoto materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Regarding claim 12 (that depends from claim 9), Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute InGaAsP for the Umemoto materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Regarding claim 13 (that depends from claim 10), Streit teaches that “base layer 40…has been combined with…base layer 42…to arrive at a base layer 44” (column 5, lines 29-35).  Thus, layer 40 can be more than one layer and thus have an intermediate layer.  As such, Streit teaches an intermediate layer between the base layer and the graded semiconductor layer.  Bahl shows that it was known to use “two of more of aluminum, gallium, indium, nitrogen, phosphorous, arsenic, and antimony” for such layers.  It thus would have been obvious to substitute GaAs with the Streit intermediate layer for the Umemoto material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  
Allowable Subject Matter
If the double patenting rejection is overcome, Claim 9-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claims 9-19, the prior art of record does not show the claimed heterojunction bipolar transistor where the collector layer includes a first portion which is a portion closer to the base layer and a second portion which is a remaining portion farther from the base layer, and a doping concentration of the first portion is lower than a doping concentration of the second portion.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826